Case 3:21-cv-00367-RGJ Document 19 Filed 09/03/21 Page 1 of 24 PageID #: 1401




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 SISTERS FOR LIFE, INC., et al.                                                         Plaintiffs

 v.                                                           Civil Action No. 3:21-cv-367-RGJ

 LOUISVILLE-JEFFERSON COUNTY                                                          Defendants
 METRO GOVERNMENT, et al.

                                           * * * * *

                            MEMORANDUM OPINION & ORDER

        This matter is before the Court on the Emergency Motion for Temporary Restraining Order

and Preliminary Injunction filed by Sisters for Life, Inc. (“Sisters”) and Angela Minter (“Minter”)

(collectively “Plaintiffs”). [DE 2]. Defendants Louisville/Jefferson Country Metro Government

(“Metro Government”), Mayor Greg Fischer, Chief Erika Shields, and Mike O’Connell

(collectively “Defendants”) responded, [DE 10], and Plaintiffs replied. [DE 14]. Defendants

moved for dismissal for failure to state a claim, or alternatively, for summary judgment. [DE 11].

Plaintiffs responded, [DE 15], and Defendants replied. [DE 16]. These matters are ripe. For the

reasons below, Plaintiffs’ Motion for Leave to File Excess Pages for their Reply [DE 13] is

GRANTED, the Emergency Motion for Temporary Restraining Order [DE 2] is DENIED as

moot, and the Motion for Preliminary Injunction [DE 2] is DENIED. Defendants’ Motion to

Dismiss [DE 11] is also DENIED.

                                      I.     BACKGROUND

        Plaintiffs dispute the constitutionality of Ordinance O-179-21 (the “Ordinance”) passed by

Metro Government and signed by Mayor Fisher earlier this year. [DE 2-1 at 43]. The Ordinance

states, in relevant part:




                                                1
Case 3:21-cv-00367-RGJ Document 19 Filed 09/03/21 Page 2 of 24 PageID #: 1402




       (A) Definitions. For the purpose of this chapter, the following definitions shall
       apply unless the context clearly indicates or requires a different meaning.
                DRIVEWAY. An entry from a public street to a public or private parking
                area used by a healthcare facility.
                ENTRANCE. Any door to a healthcare facility that directly abuts the public
                sidewalk; provided, however, that if the door does not directly about [sic]
                the public sidewalk, the ‘entrance’ shall be the point at which the public
                sidewalk intersects with a pathway leading to the door.
       ....
       (B) Access to a healthcare facility.
                (1) No person shall knowingly obstruct, detain, hinder, impede, or block
                another person’s entry to or exit from a healthcare facility.
                (2) No person shall knowingly enter, remain on, or create any obstruction
                within the driveway of a healthcare facility or within a “buffer zone” on the
                public way or sidewalk extending from the entrance of a healthcare facility
                to the closest adjacent sidewalk curb and ten feet from side to side, during
                the facility’s posted business hours, except:
                        (a) Persons entering or leaving such facility;
                        (b) Persons using the public sidewalk or street right-of-way adjacent
                        to such facility solely for the purpose of reaching a destination other
                        than such facility; or
                        (c) Law enforcement, ambulance, firefighting, construction,
                        utilities, public works and other municipal agents acting within the
                        scope of their employment; or
                        (d) Employees or agents of such facility acting within the scope of
                        their employment.
       (C) Signage. The Department of Public Works shall, at the request of a healthcare
       facility, paint or lay on the public way or sidewalk two easily-distinguishable
       demarcation lines running from either side of the facility entrance to the closest
       adjacent sidewalk curb and extending ten feet from each other. Healthcare facilities
       shall post such zone with signage stating: “Healthcare facility: No standing within
       this zone. [Metro Ordinance].”

[DE 11-2 at 164].

       Sisters “is a Kentucky non-profit corporation,” and Minter is the founder and President.

[DE 2-1 at 39]. Sisters “regularly engages in evangelism associated with intervention with

pregnant women entering abortion facilities[.]” [Id.]. Sisters and Minter use “sidewalk ministry.

. . [which] involves offering both verbal and written materials outlining alternatives to abortion

and help for anyone wishing to pursue those options.” [Id. at 41]. They offer educational materials

presenting alternatives to abortion as well as several resources for pregnant women who choose

                                                  2
Case 3:21-cv-00367-RGJ Document 19 Filed 09/03/21 Page 3 of 24 PageID #: 1403




not to have an abortion. [Id.]. To disseminate this information and offer their services, Plaintiffs

“consider it essential to maintain a caring demeanor, a calm tone of voice, and direct eye contact[,]”

which they believe to be “a much more effective means of dissuading women from having

abortions than confrontational methods such as shouting, brandishing signs, blocking access, loud

speakers, or other methods which, in Plaintiffs’ view, tend only to alienate their intended

audience.” [Id.]. Plaintiffs represent that “this sidewalk ministry is not loud, obnoxious, or

confrontational.” [Id. at 42].

       Much of the parties’ briefing focuses on the Ordinance’s application outside one specific

healthcare clinic: EMW Women’s Surgical Center (“EMW”). [DE 2-1 at 40-41]; [DE 10 at 107].

Defendants assert that there is “a long history of anti-abortion protests” in Louisville/Jefferson

County and specifically “outside of . . . EMW[.]” [DE 10 at 107]. According to Defendants, the

anti-abortion protests at EMW “are distinct because . . . EMW . . . is one of the only clinics in

Kentucky that provides abortion services[,]” so it “consistently has presence from out of town

protestors as well as local protestors[,]” who “regularly harass, stalk, intimidate and assault

patients entering and exiting the clinic.” [Id.]. Defendants represent that from January 2021 to

March 2021, there were “a total of at least 1,447 reported protestors outside of . . . EMW[.]” [Id.].

Defendants assert that the “Ordinance was passed because Metro Council determined, after hearing

and seeing all of the evidence, that a legitimate and significant government interest existed to

protect patients entering and exiting healthcare facilities in Jefferson Count[y], [sic] KY” by

creating a buffer zone at the facility entrance. [Id. at 108]. Plaintiffs focus much of their sidewalk

ministry efforts at EMW. [DE 2-1 at 39].

       Plaintiffs seek a temporary restraining order and preliminary injunction against the

enactment and enforcement of the Ordinance’s “buffer zone,” arguing that it violates the First



                                                  3
Case 3:21-cv-00367-RGJ Document 19 Filed 09/03/21 Page 4 of 24 PageID #: 1404




Amendment and KRS § 446.350. [DE 2-1 at 50-59]. EMW has requested buffer zone demarcation

and signage pursuant to the Ordinance; however, the Department of Public Works has not yet

painted the buffer zone or installed the requisite signage at EMW. [DE 10 at 116]. After the filing

of Plaintiff’s Motion, the parties agreed that Defendants would not enforce the Ordinance until

briefing was complete and this Court ruled on the pending motions. [DE 8; DE 17; DE 18].

                                        II.    DISCUSSION

       A. Temporary Restraining Order.

       “[A] temporary restraining order is an extraordinary remedy designed for the limited

purpose of preserving the status quo pending further proceedings on the merits[.]” Stein v. Thomas,

672 Fed. App’x 565, 572 (6th Cir. 2016). “TRO’s are of a short duration and usually terminate

with a ruling on a preliminary injunction.” Walnut Private Equity Fund, L.P. v. Argo Tea, Inc.,

No. 1:11-cv-770, 2011 U.S. Dist. LEXIS 138884, at *26 (S.D. Ohio Dec. 2, 2011) (citing Workman

v. Bredesen, 486 F.3d 896, 922 (6th Cir. 2007); Fed. R. Civ. P. 65(b)).

       To determine whether a temporary restraining order should issue under Fed. R. Civ. P.

65(b), the Court considers four factors: “(1) whether the movant has a strong likelihood of success

on the merits; (2) whether the movant would suffer irreparable injury without the injunction; (3)

whether issuance of the injunction would cause substantial harm to others; and (4) whether the

public interest would be served by the issuance of the injunction.” Certified Restoration

Dry Cleaning Network, L.L.C. v. Tenke Corp., 511 F.3d 535, 542 (6th Cir. 2007) (quoting

Tumblebus Inc. v. Cranmer, 399 F.3d 754, 760 (6th Cir. 2005)). The Court need not make findings

on each factor if fewer resolve the issue. In re DeLorean Motor Co., 755 F.2d 1223, 1228 (6th

Cir. 1985) (citing United States v. School Dist. of Ferndale. Mich., 577 F.2d 1339, 1352 (6th Cir.

1978)). “The party seeking [injunctive relief] bears the burden of justifying such relief, including



                                                 4
Case 3:21-cv-00367-RGJ Document 19 Filed 09/03/21 Page 5 of 24 PageID #: 1405




irreparable harm and likelihood of success.” McNeilly v. Land, 684 F.3d 611, 615 (6th Cir. 2012)

(citing Ganny Goose Foods, Inc. v. Teamsters, 415 U.S. 423, 441 (1974)).

       Here, the parties have already agreed to preserve the status quo while this Court considers

the pending motion for preliminary injunction and motion to dismiss. [See DE 18]. Because

Defendants will “not enforce [the] Ordinance . . . until this Court rules on the foregoing pending

motions[,]” a temporary restraining order is not warranted under these circumstances, as the status

quo is already being preserved by the parties’ Agreed Order. [Id. at 1399]. As a result, Plaintiffs’

Motion for Temporary Restraining Order [DE 2] is DENIED as moot.

       B. Preliminary Injunction.

      In the Sixth Circuit,

       [f]our factors guide the decision to grant a preliminary injunction: “(1) whether the
       movant has a strong likelihood of success on the merits; (2) whether the movant
       would suffer irreparable injury absent the injunction; (3) whether the injunction
       would cause substantial harm to others; and (4) whether the public interest would
       be served by the issuance of an injunction.”

S. Glazer’s Distribs. of Ohio, LLC v. Great Lakes Brewing Co., 860 F.3d 844, 849 (6th Cir. 2017)

(quoting Bays v. City of Fairborn, 668 F.3d 814, 818-19 (6th Cir. 2012)). “[T]hese are factors to

be balanced, not prerequisites to be met.” Id. (citing Tenke, 511 F.3d at 542). “For example, a

finding that the movant has not established a strong probability of success on the merits will not

preclude a court from exercising its discretion to issue a preliminary injunction if the movant has,

at minimum, shown serious questions going to the merits and irreparable harm which decidedly

outweighs any potential harm to the defendant if the injunction is issued.” Six Clinics Holding

Corp., II v. Cafcomp Sys., Inc., 119 F.3d 393, 399–400 (6th Cir. 1997) (internal quotations

omitted). However, “[w]hen a party seeks a preliminary injunction on the basis of a potential

constitutional violation, ‘the likelihood of success on the merits often will be the determinative



                                                 5
Case 3:21-cv-00367-RGJ Document 19 Filed 09/03/21 Page 6 of 24 PageID #: 1406




factor.’” Obama for Am. v. Husted, 697 F.3d 423, 436 (6th Cir. 2012) (quoting Jones v. Caruso,

569 F.3d 258, 265 (6th Cir. 2009)).

        Plaintiffs argue that “the likelihood of success factor is dispositive[,]”1 and that they have

demonstrated a likelihood of success on the merits entitling them to a preliminary injunction. [DE

2-1 at 50]. As a result, Plaintiffs do not present arguments for the remaining factors. [Id. at 49].

In contrast, Defendants argue that Plaintiffs cannot establish a likelihood of success on the merits,

and that the other factors do not support injunctive relief. [DE 10 at 111].

        The Court’s findings of fact and conclusions of law at the injunctive relief stage are not

binding at a trial on the merits. United States v. Owens, 54 F.3d 271, 276 (6th Cir. 1995). As a

result, the rules of evidence are more relaxed at this stage than at trial. Univ. of Texas v.

Camenisch, 451 U.S. 390 (1981); Tenke, 511 F.3d at 542.

        1. Likelihood of Success on the Merits

        Because Plaintiffs challenge the constitutionality of the Ordinance, the Court must “look

to ‘[t]he relevant constitutional test’ to resolve the inquiry, bearing in mind that a party seeking to

invalidate a law in its entirety bears a heavy burden[.]” Bruni v. City of Pittsburgh, 941 F.3d 73,

83 (3d Cir. 2019) (“Bruni II”) (citation omitted) (first bracket in original). “[T]he relevant test” in

this matter “is that governing free speech claims.” Id. “The government’s ability to restrict speech


1
  Plaintiffs cite several cases to support this conclusion. [See DE 2-1 at 49-50]. Each case, however, found
that a likelihood of success may be determinative where there is a constitutional violation. Compare [DE
2-1 at 49] (“Clear Sixth Circuit law establishes that the remaining factors are met where constitutional rights
are infringed upon and so, in these cases, the likelihood of success factor is dispositive.”) with H.D.V. –
Gredektown, LLC v. City of Detroit, 568 F.3d 609, 620 (6th Cir. 2009) (“so long as the district court
continues to hold the ordinances unconstitutional,” it abuses its discretion in withholding injunctive relief);
Roberts v. Neace, 958 F.3d 409, 416 (6th Cir. 2020) (“Preliminary injunctions in constitutional cases often
turn on likelihood of success on the merits, usually making it unnecessary to dwell on the remaining three
factors.” (emphasis added)); Maryville Baptist Church, Inc. v. Beshear, 957 F.3d 610, 615-16 (6th Cir.
2020) (“Preliminary injunctions in constitutional cases often turn on likelihood of success on the merits,
usually making it unnecessary to dwell on the remaining three factors.” (emphasis added)). Thus, in the
cases cited by Plaintiffs, there was a strong likelihood of a constitutional violation, and the other factors
were therefore not weighed heavily.
                                                      6
Case 3:21-cv-00367-RGJ Document 19 Filed 09/03/21 Page 7 of 24 PageID #: 1407




in a traditional public forum, such as a sidewalk, is ‘very limited.’” Id. (quoting McCullen v.

Coakley, 573 U.S. 464, 477 (2014)). “That is because traditional public fora ‘are areas that have

historically been open to the public for speech activities[,]’” so “[i]n such fora, the government

may not restrict speech based on its ‘communicative content[.]’” Id. (quoting McCullen, 573 U.S.

at 476; Bruni v. City of Pittsburgh, 824 F.3d 353, 364 (3d Cir. 2016) (“Bruni I”)). In these

traditionally public fora, “the government ‘has no power to restrict expression because of its

message, its ideas, its subject matter, or its content,’” however “the government has greater leeway

to regulate ‘features of speech unrelated to its content.’” Id. (quoting Bruni I, 824 F.3d at 363;

McCullen, 573 U.S. at 477). So “‘[e]ven in a public forum the government may impose reasonable

restrictions on the time, place, or manner of protected speech, provided the restrictions are justified

without reference to the content of the regulated speech, that they are narrowly tailored to serve a

significant governmental interest, and that they leave open ample alternative channels for

communication of the information.’” McCullen, 573 U.S. at 477 (quoting Ward v. Rock Against

Racism, 491 U.S. 781, 791 (1989)). Thus,

       [t]he level of scrutiny a court applies to a restriction on speech depends on whether
       it is content based or content neutral. If the restriction is content based, it is subject
       to strict scrutiny and is therefore presumptively unconstitutional and may be
       justified only if the government proves that [it is] narrowly tailored to serve
       compelling state interests.’ If a restriction is content neutral, ‘we apply
       intermediate scrutiny and ask whether it is narrowly tailored to serve a significant
       governmental interest.’ The threshold question, therefore, is whether the restriction
       here is content based or content neutral.

Bruni II, 941 F.3d at 84 (quoting Reed v. Town of Gilbert, 576 U.S. 155, 155 (2015); Bruni I, 824

F.3d at 363-64) (citing McCullen, 573 U.S. at 478).

               a. Whether the Ordinance is Content Based or Content Neutral

       The Ordinance contains two provisions outlining the conduct it prohibits. [DE 1-2 at 164].




                                                   7
Case 3:21-cv-00367-RGJ Document 19 Filed 09/03/21 Page 8 of 24 PageID #: 1408




         (1) No person shall knowingly obstruct, detain, hinder, impede, or block another
             person’s entry to or exit from a healthcare facility.
         (2) No person shall knowingly enter, remain on, or create any obstruction within
             the driveway of a healthcare facility or within a ‘buffer zone’ on the public way
             or sidewalk . . .

[Id.].

         The Ordinance “would be content based if it required ‘enforcement authorities’ to ‘examine

the content of the message that is conveyed to determine whether’ a violation has occurred.”

McCullen, 573 U.S. at 516 (quoting FCC v. League of Women Voters of Cal., 468 U.S. 364, 383

(1984)). “But it does not[,]” because “[w]hether petitioners violate the [Ordinance] ‘depends’ not

‘on what they say,’ but simply on where they say it.” Id. (quoting Holder v. Humanitarian Law

Project, 561 U.S. 1, 27 (2010)). “Indeed, petitioners can violate the [Ordinance] merely by

standing in a buffer zone, without displaying a sign or uttering a word.” Id. Even though, as

Plaintiffs argue, the Ordinance might have “the ‘inevitable effect’ of restricting abortion-related

speech more than speech on other subjects[,] . . . . “a facially neutral law does not become content

based simply because it may disproportionately affect speech on certain topics.” Id. “On the

contrary, ‘[a] regulation that serves purposes unrelated to the content of expression is deemed

neutral, even if it has an incidental effect on some speakers or messages but not others.’” Id.

(quoting Ward, 491 U.S. at 791).

         The Ordinance creates four exceptions to the proscribed conduct [O-179-21(B)(2)(a)-(d)].

Plaintiffs argue that the Ordinance is viewpoint (and thus content) based “because [the Ordinance]

permit[s] EMW and its staff and volunteers to engage in pro-abortion speech within the buffer

zone” under the exception in O-179-21(B)(2)(d)for “[e]mployees or agents of such facility acting

within the scope of their employment.” [DE 2-1 at 51]. However, “[t]here is nothing inherently




                                                  8
Case 3:21-cv-00367-RGJ Document 19 Filed 09/03/21 Page 9 of 24 PageID #: 1409




suspect about providing some kind of exemption to allow individuals who work at the clinics to

enter or remain within the buffer zone[].” McCullen, 573 U.S. at 518. Instead,

       [g]iven the need for an exemption for clinic employees, the ‘scope of their
       employment’ qualification simply ensures that the exemption is limited to its
       purpose of allowing the employees to do their jobs. It performs the same function
       as the identical ‘scope of their employment’ restriction on the exemption for ‘law
       enforcement, ambulance, fire-fighting, construction, utilities, public works and
       other municipal agents.’

Id. The exemption “makes clear—with respect to both clinic employees and municipal agents—

that exempted individuals are allowed inside the zones only to perform those acts authorized by

their employers.” Id. at 518-19. Thus, the Ordinance is content neutral, and the exceptions do not

render it viewpoint based. See McCullen at 518-19.

               b. Whether the Ordinance is Narrowly Tailored to Serve a Significant
                  Government Interest

       Having found the Ordinance to be content neutral, the Court must apply intermediate

scrutiny and ask whether the Ordinance is narrowly tailored to serve a significant governmental

interest. See McCullen, 573 U.S. at 477; Bruni II, 941 F.3d at 84. As discussed below, Defendants

claim that Metro Government “had a substantial interest in protecting Louisville citizens,

particularly vulnerable patients, entering and exiting healthcare facilities and that current

ordinances were not effective.” [DE 10 at 144]. Plaintiffs do not address or dispute the

significance of this interest in their briefing. The Supreme Court has recognized the “legitimacy

of the government’s interests in ‘ensuring public safety and order, promoting the free flow of traffic

on streets and sidewalks, protecting property rights, and protecting a woman’s freedom to seek

pregnancy-related services.’” McCullen, 573 U.S. at 486–87 (citing Schenck v. Pro-Choice

Network of W. N.Y., 519 U.S. 357, 376 (1997)). As discussed below, whether the buffer zone




                                                  9
Case 3:21-cv-00367-RGJ Document 19 Filed 09/03/21 Page 10 of 24 PageID #: 1410




would serve a significant government interest is not in dispute. But what is in dispute is whether

the Ordinance is narrowly tailored and that is primary focus of the Court’s analysis.

                    i. Supreme Court’s Narrow Tailoring Framework for Buffer Zone Cases.

        The Supreme Court has established the framework for narrow tailoring in two key cases

concerning the constitutionality of buffer zones around abortion clinics or healthcare facilities.

The first buffer zone the Supreme Court analyzed was in Hill v. Colorado, 530 U.S. 703 (2000).

The Hill buffer zone “regulate[d] speech-related conduct within 100 feet of the entrance to any

health care facility.” Id. at 707. The buffer zone “ma[de] it unlawful within the regulated areas

for any person to ‘knowingly approach’ within eight feet of another person, without that person’s

consent, ‘for the purpose of passing a leaflet or handbill to, displaying a sign to, or engaging in

oral protest, education, or counseling with such other person . . . .’” Id. The Supreme Court found

that the buffer zone was content and viewpoint neutral, id. at 724-25, and thus the appropriate test

was whether the buffer zone served “significant and legitimate” governmental interests and was

“narrowly tailored” to serve those interests. Id. at 725-26.

        The Court determined that Colorado had a “substantial and legitimate interest in protecting

. . . persons [attempting to enter health care facilities] from unwanted encounters, confrontations,

and even assaults[.]” Id. at 729. The Court also determined that the buffer zone was narrowly

tailored to serve the government’s interest because the eight foot zone “allow[ed] the speaker to

communicate at a ‘normal conversational distance[,]’” and adequately protected “the right of every

citizen to ‘reach the minds of willing listeners . . . .’” Id. at 726-27, 728 (internal citations omitted).

The Court also considered “the place to which the regulations apply in determining whether these

restrictions burden more speech than necessary[,]” noting that hospitals uniquely require a “restful,

uncluttered, relaxing, and helpful atmosphere” to facilitate medical treatment. Id. at 728-29



                                                    10
Case 3:21-cv-00367-RGJ Document 19 Filed 09/03/21 Page 11 of 24 PageID #: 1411




(quoting Madsen v. Women’s Health Ctr., 512 U.S. 753, 772 (1994)) (internal quotations omitted).

Finally, the Court considered and rejected the petitioners’ claims of overbreadth, unconstitutional

vagueness, and unconstitutional prior restraint. Id. at 730-34. Ultimately, the Supreme Court

upheld the Hill buffer zone as constitutional. Id. at 734-35.

       The Supreme Court next considered a relevant buffer zone in McCullen v. Coakley, 573

U.S. 464 (2014). The McCullen buffer zone “ma[de] it a crime to knowingly stand on a ‘public

way or sidewalk’ within 35 feet of an entrance or driveway to any place, other than a hospital,

where abortions are performed.” Id. at 469. The Court found that the buffer zone was content

neutral because “[w]hether petitioners violate the [buffer zone] ‘depends’ not ‘on what they say,’

but simply on where they say it. Indeed, petitioners can violate the [buffer zone] merely by

standing in [the] zone, without displaying a sign or uttering a word.” Id. at 479-80 (quoting

Humanitarian Law Project, 561 U.S. 1, 27 (2010)). The Court noted that “a facially neutral law

does not become content based simply because it may disproportionately affect speech on certain

topics. On the contrary, ‘a regulation that serves purposes unrelated to the content of expression

is deemed neutral, even if it has an incidental effect on some speakers or messages but not others.’”

Id. at 480 (quoting Ward, 491 U.S. at 791).

       The McCullen buffer zone contained exemptions for “four classes of individuals,”

including “employees or agents of a reproductive healthcare facility acting within the scope of

their employment.” Id. at 482 (internal quotations, citations omitted). The McCullen petitioners

argued that this exemption “allow[ed] clinic employees and agents—including the volunteers who

‘escort’ patients arriving at the Boston clinic—to speak inside the buffer zones[,]” but the Court

found that the record “contain[ed] insufficient evidence to show that the exemption operates in




                                                 11
Case 3:21-cv-00367-RGJ Document 19 Filed 09/03/21 Page 12 of 24 PageID #: 1412




this way at any of the clinics, perhaps because the clinics d[id] not want to doom the [buffer zone]

by allowing their employees to speak about abortion within the buffer zones.” Id. at 483, 485.

        The McCullen Court “recognized the legitimacy of the government’s interests in ‘ensuring

public safety and order, promoting the free flow of traffic on streets and sidewalks, protecting

property rights, and protecting a woman’s freedom to seek pregnancy-related services[,]’” which

were interests that “the buffer zones clearly serve[d.]” Id. at 486-87. Yet the Court found that the

size of the buffer zone “compromise[d] petitioners’ ability to initiate the close, personal

conversations that they view as essential to ‘sidewalk counseling.’” Id. at 487. The 35-foot buffer

zones also “pushed petitioners so far back from the clinics’ driveways that they c[ould] no longer

even attempt to offer literature as drivers turn into the parking lots[,]” so “[i]n short, the [buffer

zone] operate[d] to deprive petitioners of their two primary methods of communicating with

patients.” Id. at 488. Because the petitioners in McCullen engaged in calm and conversational

“sidewalk counseling,” the Court determined that “[i]f all that the women [entering an abortion

clinic] can see and hear are vociferous opponents of abortion, then the buffer zones have effectively

stifled petitioners’ message.” Id. at 489-90. Relying on such findings, the Court held that “[t]he

buffer zones burden substantially more speech than necessary to achieve the Commonwealth’s

asserted interests” of “ensuring public safety outside abortion clinics, preventing harassment and

intimidation of patients and clinic staff, and combating deliberate obstruction of clinic entrances.”

Id. at 490.

        The McCullen Court placed import on the “variety of approaches” that were available to

the Commonwealth and were “capable of serving its interests, without excluding individuals from

areas historically open for speech and debate.” Id. at 494. The Court reasoned that the issues the

Commonwealth sought to remedy were “limited principally to [one] Boston clinic on Saturday



                                                 12
Case 3:21-cv-00367-RGJ Document 19 Filed 09/03/21 Page 13 of 24 PageID #: 1413




mornings[,]” but the buffer zones were created outside every clinic in the state, and that the

Commonwealth had not tried less intrusive measures such as individual prosecutions or

injunctions. Id. at 495. Finally, the Court reiterated that the Commonwealth had legitimate

interests which were impermissibly pursued “by the extreme step of closing a substantial portion

of a traditional public forum to all speakers . . . without seriously addressing the problem through

alternatives that leave the forum open for its time-honored purposes” which ultimately violated the

First Amendment. Id. at 497.

                       ii.     Circuit Court Rulings Applying Hill and McCullen

       Since the Supreme Court’s decisions in Hill and McCullen, many other circuits have

analyzed the tailoring of buffer zones under the Supreme Court’s framework, although the Sixth

Circuit has not. In Turco v. City of Englewood, the Third Circuit considered an ordinance that

prohibited persons from knowingly entering or remaining “on a public way or sidewalk adjacent

to a health care facility or transitional facility within a radius of eight feet of any portion of an

entrance, exit or driveway of such facility or within the area within a rectangle created by extending

the outside boundaries of any entrance, exit or driveway of such facility in straight lines to the

point where such lines intersect the sideline of the street in front of such entrance, exit or

driveway.” 935 F.3d 155, 159 (3d Cir. 2019). “The practical effect of the ordinance was the

creation of three overlapping buffer zones[:] . . . Two semicircular buffer zones extended outwards

eight feet from either side of the facility’s entrance. The third buffer zone spanned the width of

the facility’s entrance and extended to the street.” Id. The Third Circuit reversed and remanded

the District Court’s grant of summary judgment because the record contained “a multitude of

contradicting factual assertions” about the “restraint on the plaintiff’s ability to engage in

constitutionally-protected communication” and whether the buffer zones actually “affected [the]



                                                 13
Case 3:21-cv-00367-RGJ Document 19 Filed 09/03/21 Page 14 of 24 PageID #: 1414




plaintiff’s ability to reach her intended audience.” Id. at 170. The record was also unclear as to

whether the City considered alternative (less restrictive) options, and the Third Circuit highlighted

“the intensely factual nature of the inquiry that is usually needed to resolve disputes arising from

imposition of buffer zones[.]” Id. Noting the incompleteness of the record, and rejecting the

plaintiff’s overbreadth claim, the Third Circuit reversed and remanded the matter for proceedings

consistent with its opinion. Id. at 172.

       The Seventh Circuit considered a buffer zone nearly identical to the one before the Supreme

Court in Hill v. Colorado, except it applied to a smaller physical zone. Price v. City of Chicago,

915 F.3d 1107, 1109, 1113 (7th Cir. 2019). The Seventh Circuit upheld the buffer zone because

Hill was directly controlling on the issues. Id. at 1119. The Court noted that it “would open a

circuit split if [it] allowed th[e] facial challenge [of the buffer zone] to move forward.” Id. at 1109

(citing Brown v. City of Pittsburgh, 586 F.3d 263, 270-73 (3d Cir. 2009)).

                       iii.    Application of Narrowly Tailored Case Law

       Given the “intensely factual nature” of Plaintiffs’ challenge to the buffer zone, see Turco,

935 F.3d at 170, it is difficult to determine Plaintiffs’ likelihood of success on the merits at this

stage. This is a nuanced and contested area of the law that relies heavily upon the facts of each

buffer zone and their effects on speech. Id.

       Defendants argue that Metro Government “had a substantial interest in protecting

Louisville citizens, particularly vulnerable patients, entering and exiting healthcare facilities and

that current ordinances were not effective.” [DE 10 at 144]. Defendants assert that EMW

“consistently has presence from out of town protestors as well as local protestors” that “regularly

harass, stalk, intimidate, and assault patients entering and exiting the clinic.” [Id. at 107].

Defendants also argue that EMW produces monthly reports that “indicate a pattern of obstruction,



                                                  14
Case 3:21-cv-00367-RGJ Document 19 Filed 09/03/21 Page 15 of 24 PageID #: 1415




trespassing, assault and stalking” which happen “on a regular basis[.]” [Id.]. Finally, Defendants

assert that law enforcement efforts to curtail these incidents have been ineffective because “officers

are required to make judgment calls on whether enforcing existing ordinances or laws would

violate the protestor’s First Amendment rights.” [Id. at 108]. The Supreme Court has “previously

recognized the legitimacy of the government’s interests in ‘ensuring public safety and order,

promoting the free flow of traffic on streets and sidewalks, protecting property rights, and

protecting a woman’s freedom to seek pregnancy-related services.’” McCullen,573 U.S. at 486-

87 (citing Schenck, 519 U.S. at 376). The Ordinance “clearly serve[s] these interests.” Id. at 487.

The issue is therefore whether the Ordinance is narrowly tailored to serve Metro Government’s

significant interests.

        Plaintiffs assert that the “buffer zone extends out to the street and, given the width of the

pathway that leads from the clinic to the sidewalk (which is 8 feet in width) is approximately 73

feet long, and ten feet wide (blocking a total of some 730 square feet), and in terms of what has

been marked and demarked as EMW property, totals approximately block of sidewalk that is now

restricted.”2 [DE 2-1 at 44]. Plaintiffs argue that the buffer zone includes the entire sidewalk

outlined in red below:




2
  It is not clear to the Court how Plaintiffs arrive at these measurements or Plaintiffs’ depiction below of
the buffer zone. In their Response to Defendants’ Motion to Dismiss, Plaintiffs clarify that they have
depicted a buffer zone extending across the entire length of the front of EMW’s property, which is around
73 feet in length. [DE 15 at 1355]. This Court can find no reading of the plain language of the statute to
create such a buffer zone. Instead, the Ordinance defines “entrance” as “[a]ny door to a healthcare facility
that directly abuts the public sidewalk; provided, however, that if the door does not directly ab[]ut the public
sidewalk, the ‘entrance’ shall be the point at which the public sidewalk intersects with a pathway leading
to the door.” [DE 11-2 at 164] (emphasis added). As shown below, a buffer zone demarcated from the
point at which EMW’s pathway intersects with the sidewalk will be only ten feet in width, per the
Ordinance’s plain language.
                                                      15
Case 3:21-cv-00367-RGJ Document 19 Filed 09/03/21 Page 16 of 24 PageID #: 1416




[DE 2-1 at 46].

          The plain language of the Ordinance,3 however, creates a buffer zone from EMW’s

entrance to the curb of the sidewalk measuring just “ten feet from side to side.” [DE 14 at 1334].

The Ordinance establishes that the buffer zone’s “two easily-distinguishable demarcation lines”

will “extend[] ten feet from each other.” [DE 11-2 at 164 (emphasis added)]. Defendants

provided an affidavit from the Assistant Director of Public Works which details where the buffer

zone would be demarcated at EMW, with a photo attachment confirming the buffer zone’s width

of just ten feet. [See DE 10-8]. The following photo depicts, in yellow, how the buffer zone’s

demarcation lines will be drawn by the Department of Public Works:




3
    The parties do not assert that the Ordinance’s language is ambiguous.
                                                      16
Case 3:21-cv-00367-RGJ Document 19 Filed 09/03/21 Page 17 of 24 PageID #: 1417




[DE 11-3 at 167].

        While the Ordinance clearly prohibits obstruction of any healthcare facility’s entry or exit,

[see DE 11-2 at 164, Section (B)(1)], the Ordinance only prohibits remaining on “the driveway of

a healthcare facility or within a ‘buffer zone’ on the public way or sidewalk[.]” [Id., Section (B)(2)]

(emphasis added). The Ordinance defines “entrance” and “driveway” in Section (A),4 but uses the

term “buffer zone,” in quotations, to discuss the prohibited zone at issue in Section (B). [DE 11-

2 at 164]. “[W]hen the legislature uses certain language in one part of the statute and different

language in another, the court assumes different meanings were intended.” Bruni II, 941 F.3d at

86. Rather than prohibit remaining on the sidewalk adjacent to any healthcare facility’s entrance,




4
 Section (A) includes definitions for the terms “driveway,” “entrance,” and “healthcare facility” as used
within the Ordinance. [DE 11-2 at 164].


                                                   17
Case 3:21-cv-00367-RGJ Document 19 Filed 09/03/21 Page 18 of 24 PageID #: 1418




the legislature specifically proscribed such conduct within a “buffer zone.” [DE 11-2 at 164].5

When read within the context of the Ordinance as a whole, the quoted term “buffer zone” in Section

(B)(2) specifically refers to the demarcated zone that is created under the signage requirements in

Section (C). [Id.].6

        Thus, Plaintiffs’ arguments about the Ordinance’s purported overbreadth are premised on

an incorrect reading of the Ordinance which creates a buffer zone much larger than the one

invalidated in McCullen. [See DE 2-1 at 45] (the “buffer zone . . . practically completely envelopes

the entire city block”); [id. at 47] (an “effect of the buffer zone is to relegate the Plaintiffs to raising

their voice at parents from outside the zone – and as a practical matter, requires this to occur from

across the street”); [id. at 54] (“the zone at issue in this case, which spans an entire city block, is

substantially broader than the zones at issue in Schenck [v. Pro-Choice Network of W. N.Y., 519

U.S. 357 (1997)] and Madsen [v. Women’s Health Ctr., Inc., 512 U.S. 753 (1994)].”).

        Plaintiffs also argue that because EMW is on the same city block as two neighboring health

care facilities, the buffer zones from each respective health care facility will overlap and create

one large buffer zone. [DE 14 at 1334-35]. However, the Ordinance only demarcates a buffer

zone outside a healthcare facility “at the request of [that] healthcare facility[.]” [DE 11-2 at 164].

Plaintiffs, though, assert that the Ordinance automatically creates a prohibited zone outside “all

healthcare facilities[,]” [DE 2-1 at 46], however the Ordinance does not readily lend itself to such


5
  Even if the Ordinance’s language is not abundantly clear as to this point, the Court may reasonably
construe a piece of legislation facing a First Amendment challenge where said legislation is “‘readily
susceptible’ to a narrowing construction that would make it constitutional[.]” Bruni II, 941 F.3d at 85.
6
  For example, Section (E) requires “[a]ny health care facility that requests that the Louisville Department
of Public Works paint or lay demarcation lines as described in subsection (C)(1)” to “monitor during its
hours of operation the ‘buffer’ zone created by the demarcation lines for obstructions[.]” [DE 11-2 at
164] (emphasis added). Likewise, Section (D) discusses reporting requirements for “any health care facility
that requested the demarcation line as described in [Section (C)] regarding the efficacy of the ‘buffer’
zone[.]” [Id.] (emphasis added).
                                                    18
Case 3:21-cv-00367-RGJ Document 19 Filed 09/03/21 Page 19 of 24 PageID #: 1419




a reading. Neither party alleges that the healthcare facilities surrounding EMW have requested

buffer zones, so the Court need not consider or decide what the hypothetical implication of such

requests might be. See Phelps-Roper v. Strickland, 539 F.3d 356, 373 (6th Cir. 2008) (the Court

“need not further consider . . . ‘hypothetical applications’ of the challenged provision to find it

valid on its face.”) (citing Frisby, 487 U.S. 474, 488 (1988)).

       Even if the facilities surrounding EMW requested a buffer zone, Plaintiffs’ assertion that

the buffer zones would “practically envelope[] the entire city block” is incorrect. [DE 2-1 at 45].

Based on the Department of Public Works’s anticipated placement of the demarcation lines, [DE

11-3 at 167], Plaintiffs would still be able to engage in sidewalk counseling outside of EMW due

to the large stretches of sidewalk out front of EMW that will remain outside the buffer zone’s

boundaries. The buffer zone will effectively require Plaintiffs to stand no more than ten feet away

from any patients entering the facility. [Id.]. The Supreme Court noted in Hill that an eight foot

“separation between [a] speaker and the audience should not have any adverse impact on the

readers’ ability to read signs[,]” and that, at a distance of eight feet, a “speaker [can] communicate

at a ‘normal conversational distance.’” 530 U.S. at 726-27. As a practical matter, if a person were

to enter EMW by walking through the middle of the buffer zone, Plaintiffs could counsel them

from merely five feet away on either side. Thus, Plaintiffs will be able to continue their sidewalk

counseling, at a normal conversational distance, even after the buffer zone is demarcated. The

only thing Plaintiff’s would be prevented from doing as a result of the buffer zone is physically

obstructing a patient from entering the healthcare facility.

       Given Plaintiffs’ flawed underlying factual conclusions, the size of the Ordinance’s

proposed buffer zone, and the detailed Supreme Court and Circuit Court precedent upholding

buffer zones more narrowly tailored than the one in McCullen, Plaintiffs’ likelihood of success on



                                                 19
Case 3:21-cv-00367-RGJ Document 19 Filed 09/03/21 Page 20 of 24 PageID #: 1420




the merits is not strong at this stage of the litigation. Several district courts have denied injunctive

relief in buffer zone challenges, even when analyzing larger buffer zones than the one created by

the Ordinance. See Bruni v. City of Pittsburgh, 91 F. Supp. 3d 658, 661 (W.D. Pa. 2015), vacated

on other grounds, 824 F.3d 353 (3d Cir. 2016);7 Reilly v. City of Harrisburg, 336 F. Supp. 3d 451,

454 (M.D. Pa. 2018), aff’d, 790 Fed. App’x 468 (3d Cir. 2019); see also Price v. City of Chi., No.

16-cv-8268, 2017 U.S. Dist. LEXIS 519, *12 (N.D. Ill. Jan. 4, 2017) (the district court did not

consider plaintiffs request for injunctive relief because the court granted the defendants’ motion to

dismiss), aff’d, 915 F.3d 1107 (7th Cir. 2019). As a result, this factor weighs against issuance of a

preliminary injunction on the merits of their constitutional claim.

                 c. Likelihood of Success on the Merits of Plaintiffs’ Kentucky’s Religious
                    Freedom Statute Claim

        Plaintiffs argue that the Ordinance substantially burdens their sincerely held religious

practices in violation of Ky. Rev. Stat. § 446.350. [DE 2-1 at 58-59]. Ky. Rev. Stat. § 446.350

prohibits the government from “substantially burden[ing] a person’s freedom of religion.”

Plaintiffs argue that this argument requires little elaboration because the Ordinance substantially

burdens their sincerely held religious practices. [DE 2-1 at 58]. Because Plaintiffs have not shown

that they will be unable to continue their sidewalk counseling from a normal conversational

distance reading the demarcation of the buffer zone as set forth supra section II.B.1.b.iii, the

Ordinance does not substantially burden Plaintiffs’ practices. Plaintiffs have failed to establish a

strong likelihood of success on the merits of this argument.




7
 The Bruni plaintiffs did not appeal the district court’s denial of their request for injunctive relief. See 824
F.3d at 360.
                                                      20
Case 3:21-cv-00367-RGJ Document 19 Filed 09/03/21 Page 21 of 24 PageID #: 1421




       2. Plaintiffs’ Irreparable Injury Absent an Injunction

       The next factor that the Court must balance is whether Plaintiffs would suffer irreparable

injury absent an injunction. See S. Glazer’s Distribs., 860 F.3d at 849. This factor supports

injunction where “the Ordinance constitutes harm to Plaintiffs’ First Amendment rights,” and

conversely, it weighs against injunction where “the Ordinance is a reasonable and constitutionally

appropriate time, place, and manner limitation[.]” Reilly, 336 F. Supp. 3d at 471-72.

       As noted above, Plaintiffs did not brief any of the remaining elements of a temporary

restraining order or preliminary injunction, including allegations of irreparable injury. Taking

these reasons along with Plaintiffs’ misinterpretation of the Ordinance, see supra Section

II.B.1.b.iii, it is impossible for the Court to determine what injury Plaintiffs might sustain even if

the Ordinance were enforced. The record fails to include information to determine the effects of

a fixed 10-foot buffer zone on the communications Plaintiffs engage in. Cf. McCullen, 573 U.S.

at 521 (considering the petitioner’s uncontradicted testimony about the actual effects of the buffer

zone on her speech). As a result, the Court cannot conclude that Plaintiffs face irreparable injury

absent an injunction. As a result, this factor also weighs against injunction.

       3. Whether Injunction Would Cause Others Substantial Harm

       Defendants argue that “it is clearly demonstrated that injunction [would open] doors for

more harm to occur to patients entering and exiting healthcare facilities.” [DE 10 at 119]. In

Defendants’ view, therefore, issuance of an injunction “would amount to substantial harm to

others.” [Id.]. Essentially, issuance of injunction would permit “the exact harm that led to the

enactment of the Ordinance[,]” and this factor therefore does not support injunction. Reilly, 336

F. Supp. 3d at 472. Plaintiffs did not brief this issue and carry “the burden of justifying [the

injunctive] relief” they seek. [DE 14 at 1349; Wilson v. Williams, 961 F.3d 829, 837 (6th Cir.



                                                 21
Case 3:21-cv-00367-RGJ Document 19 Filed 09/03/21 Page 22 of 24 PageID #: 1422




2020)]. The Court only has before it Defendants’ uncontested representation that injunction would

risk harm to patients. This factor therefore does not support injunction.

       4. Whether Public Interest is Served by Issuance of Injunction

       As with the previous factor, Plaintiffs have not briefed the fourth factor for injunctive relief.

[See DE 14 at 1349]. Defendants have offered that “stalking, harassment, assault and intimidation

against vulnerable individuals does not serve the public interests[,]” so injunction should not issue.

[DE 10 at 119]. Accordingly, this factor also weighs against temporary restraining order or

injunction.

       In reviewing the four factors for temporary restraining order or injunction, Plaintiffs have

not carried their burden of justifying injunctive relief. See Wilson, 961 F.3d at 837. Due in part

to their misinterpretation of the Ordinance, Plaintiffs have not demonstrated a strong likelihood of

success on the merits or the pendency of irreparable injury to them absent injunctive relief.

Plaintiffs also did not fully brief the final factors for injunctive relief, so the record includes no

argument suggesting that these factors support injunction. As a result, none of the four factors

support injunctive relief and Plaintiffs’ Emergency Motion for Temporary Restraining Order and

Preliminary Injunction, [DE 2], is DENIED.

       C. Motion to Dismiss

       Defendants move for dismissal, “urge[ing] the court to examine the evidence presented and

treat this Motion as a Motion for Summary Judgement. In the alternative, Defendants ask the Court

to take judicial notice of the evidence and treat this Motion as a Motion to Dismiss.” [DE 11-1 at

151-52]. Plaintiffs object to converting Defendants’ Motion to Dismiss into a Motion for

Summary Judgment. [DE 15 at 1363]. Plaintiffs also oppose dismissal and reiterate many

arguments presented in their motion for injunctive relief. [Id. at 1364, 1365-70]. As with the



                                                  22
Case 3:21-cv-00367-RGJ Document 19 Filed 09/03/21 Page 23 of 24 PageID #: 1423




motion for injunctive relief, Plaintiffs’ response to the motion to dismiss misinterprets the

Ordinance to create a buffer zone encompassing an entire city block. [Id.].

       Under Fed. R. Civ. P. 12(d), if “matters outside the pleadings are presented to and not

excluded by the court” on a Rule 12(b)(6) or 12(c) motion, “the motion must be treated as one for

summary judgment under Rule 56[,]” and “[a]ll parties must be given a reasonable opportunity to

present all the material that is pertinent to the motion.” A court “may also consider other materials

that are integral to the complaint, are public records, or are otherwise appropriate for the taking of

judicial notice[]” without converting a motion to dismiss into one for summary judgment. Wyser-

Pratte Mgmt. Co. v. Telxon Corp., 413 F.3d 553, 560 (6th Cir. 2005). “The reason that a court

must convert a motion to dismiss to a summary judgment motion if it considers extraneous

evidence submitted by the defense is to afford the plaintiff an opportunity to respond.” Bruni I,

824 F.3d at 361 (quoting Pension Benefit Guar. Corp. v. White Consol. Indus., 998 F.2d 1192,

1196 (3d Cir. 1993)) (internal quotation marks omitted).

       Defendants have submitted the legislative record of the Ordinance, [DE 11-5], as well as

an affidavit from the Assistant Director of Public Works and photographs detailing where the

Department of Public Works will paint the “buffer zone” demarcation lines outside EMW. [DE

11-4; DE 11-3]. Because Plaintiffs have misinterpreted the Ordinance, Plaintiffs have not yet

responded with arguments tailored to the actual effect of the Ordinance. Though Plaintiffs advance

several categories of discovery that they need prior to responding to a motion for summary

judgment, [DE 15-1], the remaining issues ripe for discovery have a narrower scope. Specifically,

Plaintiffs “must be given a reasonable opportunity to present material” detailing what the practical

effects of the ten-foot buffer zone would be on their sidewalk counseling efforts. Fed. R. Civ. P.

12(d); Bruni I, 824 F.3d at 368 (“What matters is the burden on speech that such zones impose, of



                                                 23
Case 3:21-cv-00367-RGJ Document 19 Filed 09/03/21 Page 24 of 24 PageID #: 1424




which size is one but only one feature.” . . . Buffer zone “cases turn[] on their distinct factual

records[.]”). Additionally, Defendants “have to show either that substantially less-restrictive

alternatives were tried and failed, or that the alternatives were closely examined and ruled out for

good reason.” Id. at 370. Because these matters are pertinent to Defendants’ motion to dismiss,

the motion is more akin to one for summary judgment. See Bruni I, 824 F.3d at 368-73 (finding a

motion to dismiss a first amendment buffer zone challenge for failure to state a claim was more

akin to a summary judgment motion, and the district court’s dismissal was premature given the

fact-intensive nature of buffer zone challenges). Because of the remaining fact issues identified,

summary judgment is not proper at this stage of the litigation. See id. Accordingly, Defendants’

Motion to Dismiss [DE 11] is DENIED.

                                       III.    CONCLUSION

       For all these reasons, and the Court being otherwise sufficiently advised, IT IS

ORDERED as follows:

   (1) Plaintiffs’ Emergency Motion for Temporary Restraining Order [DE 2] is DENIED;

   (2) Plaintiffs’ Motion for Preliminary Injunction [DE 2] is DENIED;

   (3) Plaintiffs’ Motion for Leave to File Excess Pages [DE 13] is GRANTED;

   (4) Defendants’ Motion to Dismiss for Failure to State a Claim [DE 11] is DENIED;

   (5) The Court will issue a separate Order setting this matter for Rule 16 conference.




                                                            September 3, 2021




                                                24
